UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 FORM10-K/A (Amendment No. 1) (Mark One) x ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2011 Or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto. Commission File Number 001-33756 Vanguard Natural Resources, LLC (Exact Name of Registrant as Specified in Its Charter) Delaware 61-1521161 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 5847San Felipe, Suite3000 Houston, Texas (Address of Principal Executive Offices) (Zip Code) Telephone Number: (832)327-2255 Securities registered pursuant to Section12(b)of the Act: Title of Each Class Name of Each Exchange on which Registered Common Units New York Stock Exchange Securities registered pursuant to Section12(g)of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. Yes x No o Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d)of the Act. Yes o No x Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filero Accelerated filerx Non-accelerated filero Smaller reporting companyo (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yeso Nox The aggregate market value of Vanguard Natural Resources, LLC common units held by non-affiliates of the registrant as of June 30, 2011 was approximately $675,664,323 based upon the New York Stock Exchange composite transaction closing price. As of March1, 2012 53,469,703 of the registrant’s common units remained outstanding. Documents Incorporated by Reference: Portions of the registrant’s proxy statement furnished to unitholders in connection with its 2012 Annual Meeting of Unitholders are incorporated by reference into Part III—Item 13 of this Amendment No. 1 on Form 10-K/A for the fiscal year ending December 31, 2011. EXPLANATORY NOTE This Amendment No. 1 on Form 10-K/A (the “Amendment”) to Vanguard Natural Resources, LLC’s (the “Company” or “we”) Annual Report on Form 10-K (the “Initial Form 10-K”) for the fiscal year ended December 31, 2011, originally filed with the Securities and Exchange Commission (the “Commission”) on March 5, 2012 (Commission File No. 001-33756), is being filed solely to amend and restate Part III—Item 13 “Certain Relationships and Related Transactions, and Director Independence.” In addition, as required by Rule 12b-15 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), new certifications by our principal executive officer and principal financial officer are included herein as exhibits to this Amendment. This Amendment does not update any other disclosure to reflect events occurring after the filing of the Initial Form 10-K. Pursuant to Rule 12b-15 under the Exchange Act, we have restated in its entirety each item of the Initial Form 10-K affected by this Amendment. PARTIII ITEM13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE On February 21, 2012, we and our wholly-owned subsidiary, Vanguard Natural Gas, LLC, entered into a Unit Exchange Agreement with Majeed S. Nami Personal Endowment Trust and Majeed S. Nami Irrevocable Trust (collectively, the “Nami Parties”) to transfer our partnership interest in Trust Energy Company, LLC and Ariana Energy, LLC, which entities controlled all of our ownership interests in oil and natural gas properties in the Appalachian Basin (the “Properties”), in exchange for 1.9 million of our common units valued at the closing price of our common units of $27.62 per unit at March 30, 2012, or $52.5 million, with an effective date of January 1, 2012 (the “Unit Exchange”).After reviewing the reserve report prepared for us by our independent reserve engineers, DeGolyer and MacNaughton, which placed a PV-10 value of $40.9 million on the Properties as of December 31, 2011, we and the Nami Parties agreed to thepurchase price after extended negotiations.Such reserve report is filed as Exhibit 99.1 to our Initial Form 10-K.The Nami Parties are controlled by or affiliated with Majeed S. Nami who was a founding unitholder when the Company went public in October of 2007.We completed this transaction on March 30, 2012 for total non-cash consideration of $51.1 million, after closing adjustments of $1.4 million. The Company’s Board of Directors (the “Board”), consisting of four independent directors and the President and Chief Executive Officer of the Company, reviewed and considered the terms of the Unit Exchange.The Board unanimously approved the Unit Exchange after a determination that the terms were fair and reasonable to the Company. The remaining information required for this Item 13 is incorporated by reference pursuant to Regulation 14A under the Exchange Act to our definitive proxy statement on Schedule 14A for the 2012 Annual Meeting of Unitholders filed with the SEC on April 5, 2012. SIGNATURES Pursuant to the requirements of Section13 or 15(d)of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized on the 11th day of September, 2012. VANGUARD NATURAL RESOURCES, LLC By /s/ Scott W. Smith Scott W. Smith President and Chief Executive Officer EXHIBIT INDEX Exhibit No. Exhibit Title Incorporated by Reference to the Following Certification of Chief Executive Officer Pursuant to Rule13a— 14 of the Securities and Exchange Act of 1934, as Adopted Pursuant to Section302 of the Sarbanes-Oxley Act of 2002 Filed herewith Certification of Chief Financial Officer Pursuant to Rule13a— 14 of the Securities and Exchange Act of 1934, as Adopted Pursuant to Section302 of the Sarbanes-Oxley Act of 2002 Filed herewith
